[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.1

 

CONFIDENTIAL

 

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

 

This SECOND Amendment (the “Second Amendment”) to the Exclusive License
Agreement (JHU Agreement A20530) dated February 16, 2012 and First Amendment
(JHU Agreement A24634) dated September 24, 2013 (the Exclusive License Agreement
and the First Amendment referred to herein as the “Agreement”), is entered into
as of August 7, 2015 (“Amendment Effective Date”), by and among ImmunoCellular
Therapeutics Ltd., a Delaware limited liability company having an address at
23622 Calabasas Road, Suite 300, Calabasas, CA 91302 (“COMPANY”) and Johns
Hopkins University (“JHU”), having offices at 3400 N. Charles Street, Baltimore,
MD 21218-2695.

 

 

RECITALS

 

 

Pursuant to Section 10.10 of the Agreement, Company and JHU seek to amend the
Agreement, as set forth in detail below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:  

 

 

AMENDMENT

 

1. Terms. Capitalized terms in this Amendment shall have the same meaning as
those in the Agreement, unless specifically defined in this Amendment. All
section and paragraph references refer to sections or paragraphs as applicable,
in the Agreement. References to the term “Agreement” in the Agreement shall be
deemed to include the Amendment.  References to “Section” and “Paragraph” herein
are interchangeable.

 

2. Interpretation. Except as expressly modified herein, the Agreement shall
remain in full force and effect in accordance with its terms. To the extent
there are any inconsistencies or ambiguities between this Amendment and the
Agreement, the terms of this Amendment shall supersede the Agreement.

 

1.

Page 1 of 5

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

3.Amendment.

 

 

1.

Amendment of Section 1.4:  Section 1.4 is hereby deleted in its entirety and
amended and shall read as follows:

1.4“FIRST COMMERCIAL SALE” shall mean, with respect to any LICENSED PRODUCT or
LICENSED SERVICE and in any country of the world, the first commercial sale of
such LICENSED PRODUCT or LICENSED SERVICE under this Agreement by Company, its
AFFILIATED COMPANY or SUBLICENSEE(S) to a non-affiliate third party in such
country.

 

2.

Amendment of Section 1.5:  Section 1.5 is hereby deleted in its entirety and
amended and shall read as follows:

 

1.5. “LICENSED FIELD” shall mean peptide use in vaccines to treat or prevent
ovarian cancer specifically; excluding bacteria based, viral vector based and
nucleic acid-based vaccines for cancer treatment or prevention.

 

3.

Amendment of Section 1.16: Section 1.16 is hereby deleted in its entirety and
amended and shall read as follows:

 

1.16“VALID CLAIM” shall mean a claim of any (i) unexpired United States or
foreign issued patent within the PATENT RIGHTS or (ii) pending patent
application within the PATENT RIGHTS that shall not have been dedicated to the
public, disclaimed, nor held invalid or unenforceable by a court or government
agency of competent jurisdiction in an unappealed or unappealable decision.

 

4.

Amendment of Section 2.1.  The second sentence of Section 2.1 is hereby deleted
in its entirety and amended and shall read as follows:

“This Grant shall apply to the Company and any AFFILIATED COMPANY.”

 

5.

Amendment of Section 2.2.  The first sentence of Section 2.2 is hereby deleted
in its entirety and amended and shall read as follows:

 

“Company and any AFFILIATED COMPANY may sublicense rights granted by JHU under
Paragraph 2.1 to others under this Agreement, subject to the terms and
conditions of this Paragraph 2.2.”

 

6.

Amendment of Section 3.4.  The second paragraph of Section 3.4 is hereby deleted
in its entirety.

  

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 2 of 5

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

7.

Amendment of Section 3.5.  The fourth sentence of Section 3.5 is hereby amended
by adding the following to the end of the sentence:

 

“and for the manufacture and supply of LICENSED PRODUCT(S) or components thereof
to SUBLICENSEE(S) or their affiliates for non-clinical, pre-clinical, clinical
or commercial use”

 

8.

Amendment of Section 5.3.  Section 5.3 is hereby amended by changing the heading
to “Commercially Reasonable Efforts” and by deleting the last sentence in its
entirety.  

 

9.

Amendment of Section 5.4.  Section 5.4 is hereby deleted in its entirety and
amended and shall read as follows:

 

      5.4.      Developmental Obligations.  Commercially reasonable efforts
shall be demonstrated, among other ways, by achievement of the following
diligence milestones:

 

 

(i)

Event:  Treatment of at least one (1) patient in any CLINICAL TRIAL by December
31, 2017

 



With regard to the diligence milestone specified in Section 5.4(i), Company may
extend such milestone just twice, by [*] increments [*] each, and with written
notice to JHU prior to the due date thereof specified in Section 5.4(i) and upon
paying JHU a non-creditable, non-refundable fee of [*] each time within thirty
(30) days of such notice.  

 

 

10.

Amendment of Section 5.5.  Section 5.5 is hereby deleted in its entirety.

 

11.

Amendment of Section 10.8.  Section 10.8 is hereby amended by the addition of
the following sentence:

 

“Company may also assign this Agreement to an AFFILIATED COMPANY without the
consent of JHU but shall provide proper notice thereof to JHU in advance of such
assignment.”

 

12.

Amendment of Exhibit B, Section 2.   Exhibit B, Section 2 is amended by
replacing (i)-(v) in their entirety with the following:

(i):  [*] upon dosing using a LICENSED PRODUCT in a first CLINICAL TRIAL not
conducted at JHU; and

 

CONFIDENTIAL

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 3 of 5

 

--------------------------------------------------------------------------------

 

 

(ii): [*] upon dosing using a LICENSED PRODUCT in a second CLINICAL TRIAL not
conducted at JHU; and

(iii): [*] upon FIRST COMMERCIAL SALE of LICENSED PRODUCT in the United States;
and

(iv):  One time only payment of [*] upon Company first achieving [*] in annual
NET SALES OF LICENSED PRODUCTS; and

(v):  One time only payment of [*] upon Company first achieving [*] in annual
NET SALES OF LICENSED PRODUCTS.

 

 

13.

Amendment of Exhibit B, Section 3.   Exhibit B, Section 3 is amended by
replacing the minimum annual royalties due as follows:

      Amount:  [*] payable annually pursuant to Paragraph 3.3.

14.

Amendment of Exhibit B, Section 5.  Exhibit B, Section 5(i) is amended by
deleting (i)-(ii) and any clause thereafter under this section and replacing
with the following:

 

(i):  [*] of all Royalty Sublicense Consideration based on NET SALES of LICENSED
PRODUCTS and NET SERVICE REVENUES from LICENSED SERVICES; and

 

(ii)  Non royalty Sublicense Consideration as set forth below:

(a)[*] of Non-royalty Sublicense Consideration that Company or an Affiliated
Company receives under any sublicense agreement executed prior to dosing a first
patient in the first PHASE II CLINICAL TRIAL provided that on the effective date
of such sublicense agreement, there is a VALID CLAIM covering the manufacture,
use or sale of one or more LICENSED PRODUCTS in the territory of such
sublicense; or

(b)  [*] of Non-royalty Sublicense Consideration that Company or an Affiliated
Company receives under any sublicense agreement executed after dosing a first
patient in the first PHASE II CLINICAL TRIAL provided that on the effective date
of such sublicense agreement, there is a VALID CLAIM covering the manufacture,
use or sale of one or more LICENSED PRODUCTS in the territory of such
sublicense.

 

Such Sublicense consideration will not be subject to stacking provisions.

 

 

15.

Amendment Fee: An Amendment Fee of [*] is due within thirty (30) days of
Amendment Effective Date.  

CONFIDENTIAL

 

16.

Term.  Section 9.1 of the Agreement is hereby deleted in its entirety and
amended and shall read as follows:

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 4 of 5

 

--------------------------------------------------------------------------------

 

 

“Term.  The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue until the date of expiration of the last to expire VALID CLAIM
within the PATENT RIGHTS.

 

17.

No Other Amendment.  Except as expressly amended hereby, the provisions of the
Agreement shall remain in full force and effect.

 

18.

Counterparts.  The parties may execute this Amendment in counterparts, each of
which is deemed an original, but all of which together constitute one and the
same agreement.  The Amendment may be delivered electronically and the parties
hereby agree that any electronic signatures hereto are legal, valid and
enforceable as originals.

 

IN WITNESS WHEREOF, this Amendment shall take effect as of the Amendment
Effective Date after it has been executed below by the duly authorized
representatives of the parties.  

 

THE JOHNS HOPKINS UNIVERSITY

ImmunoCellular Therapeutics, Ltd

 

 

 

By: /s/ Neil VelosoBy: /s/ Andrew Gengos

      Name: Neil Veloso                  Name: Andrew Gengos

      Title:   Executive Director         Title: President & CEO

                  Johns Hopkins Technology Ventures

 

 

 

Date: August 7, 2015Date: August 7, 2015

 

 

 

 

 

 

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 5 of 5

 